Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 Feb 2021 has been entered.

Response to Amendment
All rejections not repeated in this Office Action have been withdrawn.  
Claims 1-5 and 7-10 are currently pending in this Office Action. Claim 8-9 are withdrawn from consideration due to being directed to the non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "about" in claim 1 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Also, the limitation “a second less extreme cooling step, at higher temperatures” is indefinite because it is unclear as to what “less extreme” is in regards to (i.e. temperature, types of cooling, etc.). If 
Claims 2-5 and 7 are rejected by virtue of their dependence on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inversini (WO 99/53749-cited in IDS filed 2 Nov 2018) in view of Lesur et al. (US 2016/0100600)
It is noted that the use of reference characters is to be considered as having no effect on the scope of the claims (see MPEP 608.01(m)). 
Regarding Claim 1, Inversini discloses a method for processing stretched-curd cheeses, wherein it comprises the following sequence of steps: 
- a step of stretching the melted cheese to obtain stretched curd (Page 5, ln. 3-15); 

- a step of packaging said portions of stretched curd to obtain packaged portions (Page 8, Ln. 18-24); 
- a step of hardening said packaged portions in a bath with a controlled temperature to obtain already packaged stretched-curd cheeses (flow of liquid nitrogen, Page 8, Ln. 25-Page 9, Ln. 5).  
Inversini is silent to specifically reciting a bath water used to cool down the stretched cheese curd at a temperature of about 1-5°C, the time for cooling, and at least a second less extreme cooling step at higher temperatures. However, the “at least a second cooling step” reads on conventionally storing the cheese in a refrigerator until consumption. In which case, a second cooling step at a higher temperature would have been an obvious matter of storing the cheese to be consumed at a later time. In any case, Lesur discloses similar methods of producing mozzarella cheese products (abstract) which performs a cooling step using cold and/or ice water (paragraph 73). In particular, Lesur discloses cooling the cheese product using ice water (see paragraph 119. Also see paragraph 75 which indicates that ice water is about 0°C, paragraph 75 and thus reads on the claimed “about 1-5°C”) for 30 minutes, following by a second cooling step at higher temperatures (cold water at 4°C, paragraph 119), which advantageously produces no whey separation (paragraph 120). 
Therefore, since both Inversini and Lesur are directed to making stretched cheese products, it would have been obvious to one of ordinary skill in the art to use known methods of cooling similar cheese products to reduce whey separation.  
Regarding Claim 2, Inversini further teach wherein said packaging step provides the direct release of said portions (P) of stretched curd in a series of packages located downstream of said forming step (the finished product is selectively delivered to a primary packaging assembly, page 8, Ln. 18-20) which provides at least a forming roll (forming cylinders 38) to form said portions of stretched curd.
Regarding Claim 3, Inversini further teach wherein, in said release step of the portions of stretched curd, said packages are aligned in an alignment direction; that is, since the claim does not specify the “alignment direction”, it is construed to be any arbitrary direction. In this case, since Inversini 
Regarding Claim 7, Inversini further teach wherein said packaging step provides to introduce protective liquid inside the packages (preserving liquid, page 8, Ln. 21-24).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 3, further in view of Zuger (US 2008/0008799) and Schmid (US 2015/0208716). 
Regarding Claim 4-5, Inversini is silent to wherein said alignment direction of the packages is substantially horizontal, therefore the packaging step takes place substantially with packages disposed horizontally, and wherein said alignment direction of the packages is substantially parallel to a longitudinal axis of rotation of said forming roll.
Zuger is relied on to teach known method of forming fresh cheese products such as mozzarella or mascarpone, using a forming roll to mould the cheese products (see paragraph 32 and Fig. 2) to reduce warpage and deformation (paragraph 30). Zuger discloses wherein the cheese products are released from the mould in an alignment that is parallel to the longitudinal axis of rotation (see Fig. 4). Schmid is further relied on to teach similar moulding technique (i.e. rotary drum) wherein the ejection position of the rotary drum ejects the moulded products into a mold of thermomolding packaging system (see paragraph 45). This implies that the packaging system is aligned to the direction parallel to the longitudinal axis of rotation, and therefore horizontal, as shown in Fig. 2, in order to sufficiently receive each of the moulded product. 
Therefore, since both Inversini and Zuger are directed to process of making moulded cheese products, and Zuger and Schmid are directed to molded processes using rotary drums as forming rolls, it would have been obvious to one of ordinary skill in the art to apply known processes of forming fresh cheese products, and aligning the packaging system with the ejection positions of the forming roll to form a continuous process, as well as to reduce warpage and deformation of the cheese product. 

Response to Arguments
Applicant’s arguments in the response filed 5 Feb 2021 has been considered, but is found not persuasive over the prior art. 
Applicant’s argument directed to Inversini not disclosing the claimed cooling step is rendered moot in view of the new grounds of rejection with respect to Inversini and Lesur. 
Applicant argues that Inversini does not disclose a hardening step on a cheese product that is already packaged (page 5, first paragraph of the remarks). However, the argument is not persuasive because Inversini explicitly teaches the cheese product being delivered to a primary packaging assembly 44 (page 8, Ln. 18-20) where the assembly “automatically package the product within a film envelope or a tray, with the addition of certain amount of preserving liquid”. The outlet of the primary packaging assembly 44 is connected with a cooling united designated at 45 (Page 8, Ln. 25-26). It is therefore construed that the hardening step occurs on a packaged cheese product. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/T.H.N/Examiner, Art Unit 1792                                           



/VIREN A THAKUR/Primary Examiner, Art Unit 1792